Citation Nr: 1453837	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-23 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at the Cheyenne Regional Medical Center (CRMC) from March 29, 2007, to April 5, 2007.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 letter decision by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the claims file.

The Board remanded the issue in May 2014 for readjudication of the claim.  The issue is again before the Board for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran was not receiving medical services in a VA facility at the time of his emergency treatment at CRMC from March 29, 2007, to April 5, 2007.

2.  The Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding his emergency treatment at CRMC from March 29, 2007, to April 5, 2007.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses incurred at CRMC from March 29, 2007, to April 5, 2007, are not met. 38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, the United States Court of Appeals for Veterans Claims ("Court") has held that the duty to notify does not apply where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Here, the legal provisions that govern the Veteran's claim contain their own notice and assistance requirements.  According to 38 C.F.R. §  17.124, a veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of medical expenses is disallowed, VA is required to notify the Veteran of VA's reasons and bases for denial and the Veteran's appellate rights, and to furnish all other notifications or statements required by 38 C.F.R. Part 19.  38 C.F.R. § 17.132 (2013).

The record indicates that a "VCAA statement" was enclosed with a September 2007 letter sent to the Veteran.  The Board acknowledges that the claims file does not contain a copy of the VCAA statement provided to the Veteran; however, the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate the issue on appeal.  Specifically, the Veteran submitted records and statements related to his emergency care at CRMC from March 29, 2007 to April 5, 2007, to include records indicating the circumstances necessitating the Veteran's non-VA medical treatment, and documentary evidence establishing the amount paid or owed.  In addition, August 2007 and October 2007 letters to the Veteran notified him of the criteria of 38 U.S.C.A. § 1725, including the requirement that the Veteran be an enrolled, active participant in VA healthcare who has received care or services from VA within the 24-month period preceding the emergency treatment (the basis for the denial of the issue on appeal).  See also 38 C.F.R. § 17.1002.  Thus, any error in notifying the Veteran is non-prejudicial. 

VA also complied with the notice requirements set forth in 38 C.F.R. § 17.132.  The Veteran was notified of the reasons for the disallowance and his right to initiate an appeal, and was furnished a Statement of the Case.  See 38 C.F.R. § 17.132.  The Statement of the Case is adequate as to the Veteran's claim for reimbursement for unauthorized non-VA treatment as it includes a summary of pertinent law and explains the bases for denying the claim.

As noted above in the Introduction, the issue was previously remanded by the Board in May 2014.  The May 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to readjudicate the Veteran's claim, to include as under the theory of prior authorization for the medical expenses, and, if the claim remained denied, to issue a supplemental statement of the case, to include a summary of the laws and regulations pertinent to reimbursement of authorized and unauthorized medical expenses.  On remand, the AOJ issued a Supplemental Statement of the Case in June 2014 that considered the Veteran's claim under the theory of prior authorization, and includes the information required by the May 2014 Board remand directives.  Accordingly, the Board finds the May 2014 Board remand directives were completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the Supplemental Statement of the Case is adequate as to the Veteran's claim for reimbursement for non-VA treatment as it includes a summary of pertinent law and explains the bases for denying the claim.  Therefore, the Board finds VA has satisfied its duty to notify.

Clinical records of the private medical treatment at issue, and correspondence from the Veteran and the pertinent VA medical facility, are of record.  There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria

When VA facilities are not capable of furnishing medical care or services, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2013).

The admission of a veteran to a non-VA hospital at the expense of VA under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2013); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received on any of the dates in question.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  See Similes v. Brown, 6 Vet. App. 555 (1994).

VA may also reimburse veterans for unauthorized emergency services for non-service-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  To be eligible for reimbursement under these provisions a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability or nonservice-connected disability aggravating a service-connected disability).

38 C.F.R. § 17.1002 (2013).

All of the above-noted criteria must be met for a veteran to be eligible for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, failure to satisfy any of the criteria listed above precludes VA from paying for unauthorized emergency services for non-service-connected conditions in non-VA facilities.

Analysis

The Veteran is service connected for hepatitis, which is rated as noncompensable.  The Veteran asserts that his claim for reimbursement of medical expenses incurred at CRMC from March 29, 2007, to April 5, 2007, should be granted because he received authorization from VA prior to undergoing treatment.

The record indicates that on March 29, 2007, the Veteran developed sharp chest pains while driving.  The Veteran drove to a non-VA hospital in Scottsbluff, Nebraska where he was diagnosed with inferior myocardial infarction.  Hospital staff administered thrombolytic therapy, and the Veteran showed some improvement.  The Veteran was then transferred to CRMC where he underwent cardiac catheterization.  The cardiac catheterization revealed three-vessel coronary artery disease.  Accordingly, the Veteran underwent triple coronary-artery bypass surgery on April 2, 2007.  He was discharged on April 5, 2007.  See medical records from CRMC dated March and April 2007.

The Veteran contends that before undergoing the triple coronary-artery bypass surgery, he informed CRMC staff of his veteran status.  He further contends that CRMC staff contacted VA, and was told to move forward with the surgery.  See, e.g., Statement from the Veteran dated September 2007; Statement from the Veteran received in July 2014.  The record contains a note dated March 30, 2007, from the Cheyenne VA Medical Center (VAMC) indicating that the facility was in fact contacted by CRMC staff prior to the Veteran undergoing bypass surgery.  The note indicates that CRMC staff requested authorization to proceed with the surgery and that, as the Veteran had not been seen in there in years, a Cheyenne VAMC chief of staff was informed of the Veteran's situation.  According to the note, the chief of staff concluded, "Best advice was to tell [CRMC] to proceed and worry about [money] later."  See medical records from Cheyenne VAMC dated March 2007.

Initially, the Board observes that there is no dispute over whether the Veteran's care at CRMC from March 29, 2007, to April 5, 2007, was for a medical emergency that posed a serious threat to the life or health of the Veteran as required by 38 C.F.R. §§ 17.52 and 17.53, or whether the Veteran met the timing criteria for prior authorization under 38 C.F.R. § 17.54.  The issue under dispute is whether the Veteran had prior authorization to receive care at a non-VA facility and, if not, whether the Veteran meets the criteria for reimbursement of non-VA medical expenses under 38 U.S.C.A. § 1725.

The Board finds that the Veteran does not meet the criteria for reimbursement for non-VA medical expenses.  Specifically, the record shows that the Veteran was not receiving medical services in a VA facility at the time of his medical emergency.  Requests for records made to a number of VA treatment facilities for the 24-month period preceding the Veteran's emergency care produced only the above-described March 29, 2007, note from the Cheyenne VAMC.  The Veteran himself has acknowledged that he has not received medical services at a VA facility in many years.  See Statement in Support of Claim received in September 2007 (stating "I admit I have not received care in a VA Medical Center for 12 years prior to my emergency hospitalization").  The record shows that the Veteran received all emergency medical care from March 29, 2007, to April 5, 2007, either at a non-VA hospital in Scottsbluff, Nebraska, or at CRMC.  At no time during the period did the Veteran receive medical services at a VA facility.  CMRC staff's telephone call to the Cheyenne VAMC does not constitute receipt of services in a VA facility.  See Zimick v. West, 11 Vet. App. 45, 51-52 (1998); see also VAOGCCONCLOP 1-95 at paragraph 10 (March 31, 1995).  Thus, notwithstanding the emergent nature of the treatment at CRMC from March 29, 2007, to April 5, 2007, and the VA instructions to treat the Veteran locally, the requirements for VA authorization of non-VA care are not met because the Veteran was not receiving medical services in a VA facility at the time of his emergency treatment from March 29, 2007, to April 5, 2007.  38 U.S.C.A. §§ 1703(a)(3); 38 C.F.R. §§ 17.52(a)(3) and (8), 17.53, 17.54.

The Board now turns to the issue of whether the Veteran is entitled to reimbursement of unauthorized non-VA medical expenses.  As discussed above, the Veteran had not received VA treatment during the 24 months prior to his emergency treatment on March 29, 2007.  Accordingly, at the time the emergency treatment was furnished, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, as required by 38 C.F.R. § 17.1002(d).  Because at least one of the conditions set forth under 38 C.F.R. § 17.1002 has not been met, the criteria for reimbursement under 38 U.S.C.A. § 1725 have not been met.

The Board notes that unauthorized non-VA medical expenses may also be reimbursed under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  However, those provisions relate only to emergency treatment for a service-connected disability, a non-service-connected disability that has been held to be aggravating a service-connected disability, or for any disability where a veteran has a total disability of a permanent nature resulting from a service-connected disability.  As noted above, the Veteran is service connected only for hepatitis, which is rated as noncompensable.  There is no indication that the cardiovascular disability for which the Veteran was treated at CRMC from March 29, 2007, to April 5, 2007 was aggravating his service-connected hepatitis.  Therefore, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are not for application in this case.  As the Veteran has not satisfied the criteria for payment under 38 U.S.C.A. § 1703 or 38 U.S.C.A. § 1725, his claim must be denied.

Although sympathetic to the Veteran's efforts to seek reimbursement of his non-VA healthcare costs, the Board is without authority to grant such benefits to achieve an equitable result.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has stated, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, there simply is no provision under which the Board may grant the Veteran's medical reimbursement claim.  Therefore, the Board has no discretion but to deny the claim under the applicable statutes and regulations.



ORDER

Entitlement to reimbursement of medical expenses incurred at the CRMC from March 29, 2007, to April 5, 2007, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


